57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Matthew EMIOHE, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 94-2476.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1995.Decided:  June 19, 1995.

Matthew Emiohe, Petitioner Pro Se.
Richard Michael Evans, Robert Leigh Bombaugh, Anthony Wray Norwood, United States Department of Justice, Washington, DC, for Respondent.
Before WIDENER and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Petitioner seeks review of the Board of Immigration Appeals' (Board) decision and order dismissing Petitioner's appeal from the immigration judge's deportation order.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Emiohe v. INS, No. Alv-nha-mmu (B.I.A. July 27, 1994).  Because this appeal presents no complex issues, Petitioner's motion for appointment of counsel is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.


2
AFFIRMED.